oN KD NW fF WN

\o

10
11
12
13

14

15
16
17
18
19
20
21
22
23
24

25
26
27
28

 

 

Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 1 of 20

McGREGOR W. SCOTT
United States Attorney
GRANT B. RABENN
JEFFREY A. SPIVAK

 

 

 

 

Assistant United States Attorney
2500 Tulare Street, Suite 4401 pa aa
Fresno, CA 93721 JUN 06 2019
Telephone: (559) 497-4000
Facsimile: (559) 497-4099 CLERK,US DISTRICT COURT
EASTEAN DISTRICT OF Gar Genta
ay A
Attorneys for Plaintiff perenne
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, 1:19-MJ-00106-EPG.
Plaintiff, GOVERNMENT’S MOTION REQUEST FOR
SUSPENSION OF LIMITATIONS TO PERMIT
_” GOVERNMENT TO OBTAIN FOREIGN
ARA GARABED DOLARIAN, | EVIDENCE
Defendant.
The United States hereby moves the Court for an order for the suspension of statute of
limitations to permit the United States to obtain foreign evidence. On March 15, 2019, the government

obtained a complaint charging defendant DOLARIAN with Illégal Arms Brokering, Conspiracy, and
Money Laundering. The conduct defendant DOLARIAN is alleged to have committed involved him
brokering an arms contract with the Government of Nigeria, and receiving funds in excess of $8 million
for his involvement in this proposed arms deal—all without the approval of the U.S. Department of
State. Agents arrested defendant DOLARIAN on May 15, 2019 in Fresno, California when he had
briefly returned to the United States from Bulgaria, where he was residing at the time. Defendant
DOLARIAN made his initial appearance on May 16, 2019, and he was ordered detained as a flight risk
by Magistrate Judge Oberto on May 20, 2019. Further, on May 28, 2019, pursuant to a stipulation by
the parties, the Court ordered an extension of time for the preliminary hearing to June 27, 2019.

As part of its ongoing investigation into the illegal arms trafficking and money laundering

GOVERNMENT’S REQUEST FOR SUSPENSION OF
LIMITATIONS

 

 
kk WD WN

oOo FSF NIN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 2 of 20

activity of defendant DOLARIAN, the United States obtained and issued a Mutual Legal Assistant
Treaty (MLAT) request to the Government of Nigeria. The MLAT request was delivered to the
Nigerian authorities on November 25, 2016. The MLAT requests asks for, inter alia, Nigerian law
enforcement reports and other materials related to defendant DOLARIAN and his co-conspirators; for
Nigerian official records related to defendant DOLARIAN and his co-conspirators; and interviews of
individuals in Nigeria involved in the arms deal that defendant DOLARIAN brokered in 2014. As of the
date of this motion, the prosecution team has not received a response from Nigeria.

Title 18, U.S.C., Section 3292(a)(1) provides that:

Upon application of the United States, filed before return of an indictment, indicating
that evidence of an offense is in a foreign country, the district court before which a grand
jury is impaneled to investigate the offense shall suspend the running of the statute of
limitations for the offense if the court finds by a preponderance of the evidence that an
official request has been made for such evidence and that it reasonably appears, or
reasonably appeared at the time the request was made, that such evidence is, or was, in
such foreign country.

Further, subsection (b) provides that a period of suspension of the statute of limitations “shall
begin on the date on which the official request is made and end on the date on which the foreign court or
authority takes final action on the request.”

The crimes alleged in the pending complaint all have a statute of limitations of five years
pursuant to Title 18, U.S.C., Section 3282. | |

_ In light of the foregoing, the United States moves the Court to suspend the statute of limitations
pursuant to Section 3292 because of the government’s pending MLAT request to Nigeria for foreign

evidence.

Dated: June 5, 2019 . McGREGOR W. SCOTT
United States Attorney

By: _/s/ GRANT B. RABENN
GRANT B. RABENN
Assistant United States Attorney

 

GOVERNMENT’S REQUEST FOR SUSPENSION OF
LIMITATIONS

 

 
Nw

YN DH no SS W

10
i
12
13
14
15
16
17

18

19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 3 of 20

DECLARATION

I, GRANT B. RABENN, declare as follows:

1, I am an Assistant United States Attomey for the Eastern District of California and J am
familiar with the facts described below.

2. The prosecution team obtained approval from the Department of Justice for an MLAT
request to Nigeria on October 28, 2016. I was informed by the Department of Tustice on March 1, 2017
that the MLAT request was delivered to the Nigerian authorities on November 25, 2016. The
prosecution team has not received a response from the Nigerian authorities as of the date of this motion.

3... The evidence requested by the prosecution team in the MLAT request to Nigeria is likely
located in Nigeria, including official Nigerian records and individuals located in Nigeria.

4, For the reasons stated above, the government asks the Court for a suspension of the
statute of limitations until the prosecution team receives a response from the Government of Nigeria, not
to exceed three years, as set forth in Title 18, U.S.C., Section 3292(c)(1).

5. I hereby attached a copy of the MLAT as Exhibit 1. |

6. I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge.’

Executed this 5th day of June 2019.

/s/ GRANT B. RABENN

 

GRANT B. RABENN
Assistant United States Attorney

GOVERNMENT’S REQUEST FOR SUSPENSION OF
LIMITATIONS

 

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 4 of 20

Exhibit 1

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 5 of 20
US. Department of Justice

 

 

. Criminal Division
“VAA:RT:JMO:MS
DOJ No.: 182-49538
Office of International Affairs , Washington, D.C. 20530
TO: The Central Authority of the Federal Republic of Nigeria

SUBJECT: Request for Assistance in the Criminal Investigation of Ara G. Dolarian et al.
F ILE NO: 182-49538 |
DATE: October 28, 2016 —

INTRODUCTION

The Central Authority of the United States of America requests the assistance of the
Central Authority of the Federal Republic of Nigeria pursuant to the Treaty between the
Government of the United States of America and the Government of the Federal Republic of
Nigeria on Mutual Legal Assistance in Criminal Matters (the Treaty).

The United States Attorney’s Office for the Faster District of California (prosecutor)
and the U.S. Department of Homeland Security, Homeland Security Investigations (HSI)
(collectively, the U.S. authorities) are investigating whether Ara G, Dolarian. (Dolarian), |
Dolarian Capital Inc. (DCN, Myron F, Smith (Smith), and Marion George Ford III (Ford)
(collectively, the Subjects), violated U.S. criminal laws by conspiring to broker or attempting to
cause the export of weapons and ammunition to Nigeria without the necessary approvals of the

. United States government. |
| The U.S. Central Authority seeks Nigerian Government documents and records relating
to any applications made on behalf of the Subjects for permission or authority to conduct arms
and munitions sales to Nigeria, including copies of any investigative reports prepared by
Nigerian law enforcement agents. The prosecutor needs these records to prove that the Subjects .

violated U.S. law and for use in a future prosecution. —

 

 
. Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 6 of 20

CONFIDENTIALITY
Because of the sensitivity of the investigation, the prosecutor asks that this request be
kept confidential. Therefore, in accordance with Article VI of the Treaty, please treat this .
document, its contents, the fact that this request has been made and the results of its execution as
confidential and do not disclose it publicly or share it with the subjects of the investigation.
Also, please instruct all those who must be made aware of this request for purposes of its
execution that the request, its contents and subject matter are to be kept confidential and should
not be shared with the subjects of the investigation nor disclosed publicly. Should it become
impossible to execute any portion of this request without breaching such confidentiality, please
contact the U.S. Central Authority prior to doing so, in order to discuss how to proceed.
TIME CONSTRAINTS

The prosecutor anticipates bringing charges against certain Subjects as early as

November 2016. Therefore, please provide the evidence requested as soon as possible.
THE FACTS

The investigation conducted by U.S. authorities has revealed that in early June 2014,
Dolarian, through his company, DCI, an arms brokerage company located in Fresno, California,
entered into agreements with Nigerian government entities for the sale of weapons. Specifically,
on or about June 4, 2014, Dolarian executed a sales agreement (the Nigerian Contract) with an
individual named Hima Aboubakar (Aboubakar), owner of Société d'Equipements
Internationaux (S EL), an intermediary for the Nigerian Ministry of Defense. Aboubakar and
S.E.I. are arms brokers with offices in Niger and Nigeria. 8.E.I. was tasked with procuring arms

and ammunition on behalf of the Nigerian Ministry of Defense. Under the Nigerian Contract,

2

 

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 7 of 20

Dolarian/DCI agreed to sell rocket launchers, high caliber guns, general purpose bombs, and
various ammunition to the Nigerian Ministry of Defense.' It was agreed that the sale would be
facilitated by Aboubakar. The value of the Nigerian Contract was approximately USD
$8, 616,000. A copy of one version of the Nigerian Contract is attached as Exhibit A.

In May and June 2014, shortly before the execution of the Nigerian Contract, a total of
USD $10 million was wired from a Nigerian-controlled account in the name of “National
Security Adviser Office” to an account in the name of SK-Sawki Limited (Sawki) (account
number 640116927838) at HSBC-Hong Kong (the Sawki Hong Kong Bank Account). The
investigation carried out by US. authorities has revealed that Sawki is a company owned by
citizens of Niger who are closely associated with Aboubakar. In the course of their
investigation, U.S. authorities have also learned that, in 2014, the Nigerian Government allocated
approximately USD $1 billion to the Nigerian National Security Adviser Office for the purpose
of procuring military equipment.

On June 17, 2014, Sawki made a wire transfer in the amount of USD $5 million from its
Hong Kong Bank Account to Dolarian through Smith, Dolarian’s business partner and DCI’s
purported in-house lawyer. The USD $5 million payment related to the Nigerian Contract. Over
‘the next weeks and months, Dolarian and Smith transferred USD $712,000 to Marion Ford III,
Dolarian’s agent in the Czech Republic, and funneled the remainder of USD $5 million sum into

different bank accounts they (Dolarian and Smith) controlled. Over the next four months, the

 

1 1.S, Authorities have seen more than one version of the Nigerian Contract. Signed versions of the
Nigerian Contract involved the following weapons: DEFA Type 553 gun, arming wire for 125 kg bomb ARM MLE
FZA, arming wire for 250 kg bomb SECU MLE FZA, arming wire for 250 kg bomb SAMP MLE FZA; MARTA
155 Type Launch Pad, 100kg bomb HE, 250kg bomb, DEFA Ammunition, Pylon, F7 1A, and a 68 mm SNEB
Rocket. ;

 

 

 

 

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 8 of 20

money moved from Smith’s bank account to DCI’s business bank account and then back to
Smith’s bank account; before being funneled into the bank accounts of two Dolarian-controlled
shell companies, “Martel 3D” and “Arthur Ave Consulting” in September and October 2014.
Martel 3D is a real estate holding company established in Dolarian’s wife’s name and Arthur
Ave Consulting was newly incorporated by Smith with bank accounts held by Dolarian. Neither
Martel 3D or Arthur Ave Consulting had.any established connection to Dolarian’s arms business.
U.S. authorities believe that Dolarian and Smith used this method of transferring the money in
order to conceal the source of the funds and to make it mote difficult for law enforcement
authorities to track.

On approximately June 19, 2014, DCI requested permission from the U.S. State
Department’s Directorate of Defense Trade Controls (DDTC) to perform on the abovementioned
Nigerian Contract. Under U.S. law, before an American citizen may lawfully sell military
weapons abroad, he or she must first obtain a license from the DDTC. DCT has not received U.S.
government approval to sell weapons abroad since 2013. Additionally, since 2013, the DDTC
‘has repeatedly informed DCI of the U.S. government’s decision to “presumptively deny” any
weapons applications submitted by. DCI. DDTC took this action after conducting an
administrative review of DCI’s past brokering activity and finding derogatory information during
the course of that review. On August 8, 2014, the DDTC denied DCI’s brokering application
dated June 19, 2014, effectively barring DCI’s ability to perform on the Nigerian Contract. The
DDTC reminded DCI once again that it was under a status of presumptive denial and ‘that
pending satisfaction of the review by the DDTC, the authorization request made by DCI was

rejected.

 

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 9 of 20

Starting on July 13, 2014, Dolarian and General Mamu directly communicated with each
other via email regarding the Nigerian Contract. In corresponding with Dolarian, General Mamu

utilized email account Capfmamu@yahoo.com. Additional information indicates that the two

‘men met in person in Prague, Czech Republic. Note the below email sent from Dolarian to
Mamu on August 16, 2014:

From: Ara Dolarian
Subject: Alpha Jet

To Akili Mamu, captmamu@yahoo. com; Marion Ford, mefiii@gmail. com
Ce: sci_sarl@yahoo.fr

Dear General Mamu:
When we meet in Prague on the subject of Alpha Jet.. The agreement was
‘that I would send to Nigeria, two (2) men from my office in Fresno and one (1)
inspector from the air bomb factory to inspect the Alpha Jets. I hope to send you Lo
the passports of all three (3) men this week, so that their Visa's can be arranged. pee
Ara f

In addition to communicating with Dolarian, General Mamu regularly exchanged —
information with Aboubakar regarding the Alpha Jet project. Information collected from
multiple sources indicates that General Mamu was the Nigerian Air Force official in charge of
the Alpha Jet Project.

In August 2014, Dolarian engaged a consultant, Bertwin Lord (Lord), to contact suppliers
in South Africa in an attempt to find another supplier to fulfill the Nigerian Contract, Lord
enlisted the assistance of Louis du Plessis (du Plessis) and Charles Wright (Wright), both
residents of South Africa. Between August and December 2014, after DDTC denied Dolarian’s |

application to conduct the Nigerian transaction, Dolarian and Lord continued to exchange emails

regarding the availability and prices of weapons relating to the Nigerian transaction. The emails

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 10 of 20

also discussed the need for background checks and inspections in South Africa. Dolarian
requested that Lord inform du Plessis that Dolarian was interested in acquiring the weapons.

On September 11, 2014, Dolarian and DCI received USD $3,620,000 from S.E.L (which
funds represented the difference between the USD $8.6 million Contract and the USD $5 million
wire transfer received on June 17, 2014), Dolarian transferred an additional USD $515,000 of
that money to Ford III, Dolarian’s agent in the Czech Republic. Other portions of the funds were
deposited into the Martel 3D and Arthur Ave Consulting bank accounts controlled by Dolarian.
Attached as Exhibit B is a flow chart showing the movement of funds received by Dolarian as
part of the Nigerian Contract.

Between September 23 and September 25, 2014, there were several email exchanges

between Dolarian, Lord, du Plessis and MLL. Slabber (Slabber). At the time, Slabber was a sales

 

manager for ARMSCOR, which is an arms manufacturer located in South Africa. After
" receiving price quotes for certain weapons and ammunition from Slabber, and discussing
weapons inspections and government paperwork that would be required to complete the
transaction, Dolarian attempted to fulfill the Nigerian Contract with weapons procured from
ARMSCOR. |

Dolarian and others began working to obtain the necessary South African government

 

 

paperwork required to export the weapons to Nigeria. On October 8, 2014, Dolarian’s agents
circulated an end-user certificate for the weapons that they were attempting to broker from

ARMSCOR to fulfill the Nigerian Contract. An end-user certificate is a document which

 

certifies that the buyer is the final recipient of the materials, and in which the buyer also attests

that he or she does not plan to transfer the materials to another party. The end-user certificate is ©

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 11 of 20

required for most international weapons transfers. The end-user certificate that was circulated on
‘October 8, 2014, had been signed by the Nigerian Foreign Ministry and was addressed to the
South African Non-Proliferation Council (NPC) and the National Conventional Arms Control
Committee (NCACC) of South Africa. The end-user certificate stated in relevant part:

It is hereby certified that the item(s) listed on the attached ANNEX will be

delivered to: NIGERIAN AIR FORCE - MINISTRY OF DEFENSE, ABUJA,

NIGERIA. .

On or about October 27, 2014, Dolarian and Lord sought to formalize an agreement with
Charles Wright of Charles Peter Wright Investments, who was brokering the sale with
ARMSCOR relating to the acquisition of these weapons. As a result, a Non-Disclosure and
Confidentiality Agreement was prepared. The agreement stated:

The Parties intend to discuss certain matters regarding potential business

opportunities concerning items sale [SIC] with ARMSCOR starting with a

project for 20,000 DEFA 68mm Rockets and 50,000 DEFA 30mm projectiles

and the further sale .of ARMSCOR items around the world ("Opportunity" or

“Opportunities”). , ,

On October 29, 2014, Wright sent an. email to Lord in which he stated that he (Wright)
had begun coordinating with ARMSCOR in order to obtain the necessary approval from the
South African government. According to information obtained by US. Authorities, Dolarian
~ and Lord terminated their business relationship shortly following the October 29, 2014 email,
after which time Lord stopped communicating with du Plessis and Wright concerning the
ARMSCOR transaction. Email communications in November 2014 between Dolarian and

Aboubakar indicated that Dolarian and DCI were still seeking to obtain weapons from South

African weapons suppliers to satisfy the Nigerian Contract.

|
t
: |

 

 

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 12 of 20

In November 2014, Marion Ford who was Dolarian’s agent located in the Czech
Republic started communicating with Saleh Usman (also known [aka] Usman Dantala), the
Nigerian Defense Attaché stationed at the Nigerian Embassy located in Pretoria, South Africa.
The purpose of the communications was to facilitate the export of Alpha Jet munitions from
South Africa to Nigeria. On December 24; 2014, Ford and Usman exchanged the following
email chain:

_ From: Marion Ford

Subject: Export License .

To: Saleh Usman

Thank y you Sir for your timely response. This is. promising news. Hoping you have

pleasant free days and a happy new year.
M

On Dec 24, 2014 2:17 PM, "Saleh Usman" <dansala_lara64@yahoo.ie> wrote:

It's possible because we have engagement on arms purchase is directly discussed between
the 2 governments. We already had a fruitful meeting and will continue after the .
festivities of XMAS and the new year. Will keep you posted as it progresses. Thanks and
wish you and family the very best of XMAS and new year.

SMD
On Dec 24, 2014, at 2:33 PM, Marion Ford <mgfiii@gmail.com> wrote:

Sir,

I have heard a rumor that euc we submitted and was accepted has been granted an export
license. Do you know anything about that???

I look forward to your response.

Best,

Marion

On or about February 1, 2015, U.S. Authorities seized roughly USD $6,000,000. from
Dolarian’s bank accounts that were traced to the wire transfers made by the Nigerian

Government through Sawki.

 

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 13 of 20

On or about February 17, 2015 General Mamu sent Saleh Usman (aka Usman Dantala)
an email titled, “MFA AUTHENTICATED NAS EUCs AND NAF NON TRANSFER
DOCUMENTS.” In the February 17, 2015 email, Mamu forwarded an email he received from

Bassey Sunday Cletus, a warrant officer for the Nigerian Air Force Holding Company

(NAFHC). In that original email, Bassey Sunday Cletus sent General Mamu two executed EUCs

referencing Dolarian’s Nigerian Contract number “14_090v4.” The two EUCs were both signed
by Air Vice Marshal for Chief.of the Air Staff RA Ojuawo. General Mamu then forwarded the
EUCs to Saleh Usman (aka Usman Dantala) and said “Corrected authenticated EUC. It will be
legalized tomorrow. The DA was not in today. Thanks.” Attached as Exhibit C is a copy of the
email exchange with the attached EUCs obtained by law enforcement.

In September 2015, HSI agents interviewed Aboubakar. Aboubakar confirmed he acted
as an intermediary between the Nigerian Air Force and potential Alpha Jet suppliers, such as
Dolarian. Aboubakar stated that Dolarian said that he had authorization for the U.S. Department
of State and that the license was ready to provide the Alpha Jet weapons to Nigeria. Aboubakar
stated that Dolarian demanded 100% payment up front and that the Nigerians agreed to make
that payment. Aboubakar stated that General Mamu travelled to Europe for a weapons
inspection, but Dolarian did not make the weapons available for inspection. Aboubakar believes
that the Nigerian government ultimately obtained the weapons directly from South Africa’s arms
supplier Armscor. -

| Based on documents discovered in the course of the investigation and the statements

from Aboubakar, US authorities believe that the Nigerian Government, the South African

on

 

 

 

boats

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 14 of 20 ©

Government, and Armscor may have completed the Alpha Jet project concluding with the export
of Alpha Jet munitions from South Africa to Nigeria sometime after February 17, 2015. |
THE.OFFENSES

Title 18, United States Code, Section 371. Conspiracy

If two or more persons conspire to either commit any offense against the United States, or
to defraud the United States, or any agency thereof in any manner or for any purpose, and one or
more of such persons do any act to effect the object of the conspiracy, each shall be...
imprisoned not more than five years [...]. .

Title 22, United States Code, Section 2778. Arms Export Control Act

(a) Presidential Control of Exports and Imports of Defense Articles and Services, Guidance
of Policy, Etc,

(1) In furtherance of world peace and the security and foreign policy of the United
States, the President is authorized to control the import and the export of defense
articles and defense services and to provide foreign policy guidance to persons of ©
the United States involved inthe export and import of such articles and services.
The President is authorized to designate those items which shall be considered as
defense articles and defense services for the purposes of this section and to
promulgate regulations for the import and export of such articles and services.
The items so designated shall constitute the United States Munitions List [...]

 

. (b) Registration and Licensing Requirements for Manufacturers, Exporters, or Importers of
Designated Defense Articles and Defense Services |

()
(A)

(i) As prescribed in regulations issued under this section, every person (other than an
"officer or employee of the United States Government acting in an official
capacity) who engages in the business of manufacturing, exporting, or importing -
any defense articles or defense services designated by the President under
subsection (a)(1) shall register with the United States Government agency charged
with the administration of this section, and shall pay a registration fee which shall
be prescribed by such regulations. Such regulations shall prohibit the return to the
United States for sale in the United States (other than for the Armed Forces of the
United States and its allies or for any State or local law enforcement agency) of

any military firearms or ammunition of United States manufacture furnished to
10 .

 
Case 1:19-mj-00106-LJO-EPG Document18 Filed 06/06/19 Page 15 of 20

foreign governments by the United States under this chapter or any other foreign
assistance or sales program of the United States, whether or not enhanced in value
or improved in condition in a foreign country. This prohibition shall not extend to
similar firearms that have been so substantially transformed as to become, in
effect, articles of foreign manufacture.

(ii) ,

(1) As prescribed in regulations issued under this section, every person (other
than an officer or employee of the United States Government acting in
official capacity) who engages in the business of brokering activities with
respect to the manufacture, export, import, or transfer of any defense
article or defense service designated by the President under subsection
(a)(1), or in.the business of brokering activities with respect to the
manufacture, export, import, or transfer of any foreign defense article or
defense service (as defined in subclause (IV)), shall register with the
United States Government agency charged with the administration of this
section, and shall pay a registration fee which shall be prescribed by such

regulations.

(MD Such brokering activities shall include the financing, transportation,
freight forwarding, or taking of any other action that facilitates the
manufacture, export, or import of a defense article or defense service.

(III) No person may engage in the business of brokering activities described in
subclause (I) without a license, issued in accordance with this chapter,
except that no license shall be required for such activities undertaken by or
for an agency of the United States Government [...].

(c) Any person who willfully violates any provision of this section...or who willfully, in a
registration or license application or required report, makes any untrue statement of a
material fact or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, shall upon conviction.be fined for each
violation not more than $1,000,000 or imprisoned not more than 20 years, or both.

11

 
Case 1:19-mj-00106-LJO-EPG Document 18 -Filed 06/06/19 Page 16 of 20

w

Title 18, United States Code, Section 1956. Laundering of Monetary Instruments

(a)(1) Whoever, knowing that the property involved in a financial transaction represents
the proceeds of some form of unlawful activity, conducts or attempts to conduct such a financial
transaction which in fact involves the proceeds of specified unlawful activity—

(A)(i) with the intent to promote the carrying on of specified unlawful activity; or

(B) knowing that the transaction is designed in whole or in part—

(i)

...and shall be imprisoned for not more than 20 years.

Name:
Citizenship:
Date of Birth:
Height:
Weight:

Hair:

Race:

Sex:

Passport number:

Place Issued:
Address:

Name:
Citizenship:
Date of Birth:
Hair:

Eyes:

Race:

Sex:

Passport number:

Place Issued:
Address:

Name:
Citizenship:
Date of Birth:
Hair:

to conceal or disguise the nature, location, the source, the ownership, or
‘the control of the proceeds of specified unlawful activity...

SUBJECTS AND ENTITIES INVOLVED

ARA DOLARIAN
United States of America

5 feet 10 inches (177.80 cm)
250 pounds (113 kg)

Brown

White

Male

United States of America

MARION GEORGE FORD II »

United States of America

Bald
Unknown
Black
Male

United States of America
Prague, Czech Republic

MYRON FRANCIS SMITH
United States of America

Gray

12

 

 

 

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 17 of 20 .

 

Eyes: Unknown

Race: oe White

Sex: Male

Passport number:

Place Issued: __ United States of America

Address: Fresno, California

Name: DOLARIAN CAPITAL, INC.

Entity: . California Corporation

Entity Number:

Filed: July 2, 2004

Address:

Owner: Ara G. Dolarian
ASSISTANCE REQUESTED

 

Police.and Investigative Reports

Please provide copies of Nigerian law enforcement reports, videos, and documents .
associated with the Nigerian Contract in 2014 and 2015, involving:

 

Ara G. Dolarian,

Dolarian Capital Inc.,

Myron S. Smith,

Marion George Ford III,

Hima Aboubakar,

Société d'Equipements Internationaux,
General Akili Mamu (Nigerian Air Force),
Saleh Usman (aka Usman Dantala),

RA Ojuawo, and

SK-Sawki Limited.

 

Tor pga ho pe op

Official Records
Please provide certified copies of official records relating to:

Ara G. Dolarian,

Dolarian Capital Inc.,

Myron S. Smith,

Marion George Ford III,

Hima Aboubakar, .

Société d'Equipements Internationaux,
General Akili Mamu, —

mmoepaoge

13

 

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 18 of 20

h. Saleh Usman (aka Usman Dantala),
i. RA Ojuawo, and .
j. SK-Sawki Limited.

The United States seeks all documents relating to the abovementioned individuals
concerning the brokering, sale, or purchase of weapons and ammunition involving Nigeria in
2014 and 2015. Such documents should include, without limitation:

(a) Records of financial transactions involving these individuals in Nigeria relating to
weapons transactions;

(b) Requests to the government of Nigeria for permission to purchase, sell and/or ship
weapons and ammunition to Nigeria;

(c) Submissions by the above individuals concerning weapons transactions in Nigeria;
(d) End-user certificates approved by the government of Nigeria, and -

(e) Emails and communications with government officials concerning weapons
transactions.

Witnesses

Please locate and make available for interviews any individual, including those
mentioned below, who had direct involvement with the Dolarian Capital — SEI contract
identified as DCI 14_090 or otherwise known as the Alpha Jet Project. Nigerian Air Force .
officials may know this project by reference numbers NAF/515/CAcE or NAF/S515/CTOP. The
known individuals are: ,

a) General Alkali Mamu
Nigerian Air Force
Date of Birth: Oct 01, 1960
Nigerian Passport number: F00022552

b) Saleh Usman (aka Usman Dantala)
Defense Attaché, Nigerian Embassy, Pretoria, South Africa, (2014) ©
Phone number: 27718364766

c) RA Ojuawo
Air Vice Marshal for Chief of the Air Staff

d) Bassey Sunday Cletus .
Warrant Officer, Nigerian Air Force Holding Company (NAFHC)
22 Niami Street

14

 

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 Page 19 of 20

_ WUSE Zone 2
Abuja

PROCEDURES TO BE FOLLOWED

Official Records

To ensure that the official records will be admissible at trial in the United States, please
cause the custodian of the records, or such other duly authorized representatives who have
knowledge concerning such records, to duly authenticate the copies of the records, Specifically,
please ask the executing authority to do the following:

1. Cause the custodians of the records to produce true and correct copies of the official
records;

2. Have the official providing the documents complete and attach an Attestation of |
Authenticity of Official Records (Form B-1 appended to the Treaty, attached to this
request);

3. Attach the completed Form B-1 to the records provided and transmit those records,
through the Nigerian Central Authority, to the Office of International Affairs, U.S.
Department of Justice, 1301 New York Ave., N.W., Washington, D.C. 20530; and

4. Invite the person(s) producing the records to appear to testify, if it should become
necessary, in the U.S. District Court for the Eastern District of California, at a date and —
time to be determined and at the expense of the United States government.

Witnesses

1. Please authorize the prosecutor and HSI agents to’ be present during the interviews and to
participate in the questioning to the greatest extent possible, including by posing
questions directly to the witnesses. If this is not possible, please permit the prosecutors
and the investigators to pose follow-up questions after the Nigerian authorities pose the
initial questions. The topics of questions to be asked are summarized in Attachment A.
These witnesses are not targets or subjects of the U.S. criminal prosecution.

2. Please invite the persons interviewed to appear to testify at trial, if it should become -

_ necessary, at the United States District Court for the Eastern District of California, at a
date and time to be determined and at the expense of the U.S. government. Should the
invited individual decline to travel to the United States, please permit the deposition of
this person at a time and place to be determined in accordance with procedures mutually
agreed to by the United States and Nigerian authorities,

15

 

 

 

 
Case 1:19-mj-00106-LJO-EPG Document 18 Filed 06/06/19 | Page 20 of 20

For further information, please contact Michael Surgalla, Office of International Affairs,
Criminal Division, United States Department of Justice, at 202-616-9840 or by email at
michael.surgalla@usdoj.gov.

- CONCLUSION

The United States Central Authority thanks the Central Authority of Nigeria in advance
for its attention to this particular request, relating to Ara Dolarian, Dolarian Capital, Inc., and
others, and for any assistance Nigerian authorities are able to render in this matter.

) & COLT rgen UNG 6) Om | . 4

Date JéfreyA. Olson
cting Deputy Director

 

 

 

16

 
